Citation Nr: 0520136	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


 


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board remanded this matter in September 2003 for 
additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that the veteran's 
hepatitis C is causally linked to his period of service.  


CONCLUSION OF LAW

The veteran's hepatitis C was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA provided the veteran with the necessary information on the 
VCAA in a May 2001 letter and notified the veteran of the 
information and evidence specifically needed to substantiate 
a claim of service connection for hepatitis C.  The RO 
indicated the evidence that had already been gathered and 
what sort of evidence was needed from the veteran to 
establish entitlement to benefits.  As a result of this 
letter, the veteran provided additional evidence in support 
of his claim.  Following a Board remand in September 2003, 
the RO sent another VCAA letter dated in June 2004.  The 
Supplemental Statement of the Case dated in February 2005 
specifically included the applicable provisions of the VCAA.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision denying his service connection 
claim.  The initial rating decision was issued in December 
2001.  The VCAA notification letter was sent to the veteran 
in May 2001.  Thus, the timing of VA's notification actions 
complies with the express requirements of the law.  In 
general, the RO advised the veteran to submit any information 
or evidence pertaining to his service connection claim.  The 
veteran was also informed as to the risk factors for 
hepatitis C.  Thus, there is no defect with respect to the 
VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
He has identified no additional private medical records in 
connection with this appeal.  Moreover, the veteran has been 
afforded a pertinent VA medical examination in connection 
with his service connection claim.  The examination report 
provides the necessary medical opinion.  There is no basis to 
request an additional examination or obtain any other medical 
opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Under 38 U.S.C.A. § 105(a), the regulations provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d) (2004).  

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2004).  

In his claim for compensation and benefits received in 
December 1999, the veteran originally claimed entitlement to 
service connection for hepatitis B/C due to intravenous drug 
(IV) use while in service.  

The service medical records show that prior to entering 
service, at the age of 12 or 13, the veteran abused drugs and 
continued to do so until about three months prior to entering 
service.  He described exposure to and using heroin, 
amphetamines, barbiturates, marijuana, and hallucinogens.  In 
an April 1972 neuropsychiatric clinic record, it is noted 
that the veteran had not used drugs since entering the 
service, but had experienced emotional problems and 
depression.  Although he had seen a drug exemption officer, 
he did not need to continue to do so.  In the report of his 
separation examination dated in December 1972, the veteran 
noted that he had had an abscess removed and had a 3 and 1/2 
inch scar on the right side.  He also answered positively to 
a history of being rejected for military service due to 
drugs.  There are no indications otherwise of drug use in 
service, or other risk factors associated with hepatitis.  

VA outpatient records dated from October 1977 to January 1978 
reveal treatment for a sebatious cyst and warts.  

In VA outpatient records dated from December 1996 to August 
2004, the records show that the veteran first reported in 
December 1996 that he had been diagnosed as having hepatitis 
C two weeks earlier.  The record shows that he had private 
laboratory records in his possession.  In a January 1997 
medical record, an assessment of hepatitis C is noted.  A 
liver/spleen scan was ordered.  A liver biopsy was performed 
in March 1997.  

Private medical records from Avocado Medical Group under the 
care of Dr. Homan dated from May 1998 to August 1999 reveal 
treatment for hepatitis B and C.  It is noted in a May 1998 
record that the veteran had a prior infection of hepatitis B, 
and then had an infection with hepatitis C.  He was treated 
with interferon.  

In a May 2000 medical record, it is noted that the veteran 
had been treated with Rebetron in 1997, and claimed that the 
hepatitis was completely cleared at that time following 6 
months of treatment.  The records also show that the veteran 
had a history of hepatitis B.  In a recitation of the 
veteran's past medical history in an August 2004 medical 
record, it is noted that the veteran used IV drugs during 
service.  

A report from a VA examination conducted in September 2004 
reveals the veteran's history of elevated liver function 
tests and diagnosis of hepatitis C.  In that report, the 
veteran gave a history of substance abuse as described in the 
psychiatric report dated in April 1972 included in the 
service medical records.  The veteran stated that he did not 
use IV drugs during that period of time and either took drugs 
orally or by snorting or smoking drugs.  He reported that he 
had quit using drugs prior to entering the service.  In the 
report it is noted that the veteran did use IV drugs in 
service on two occasions, but that he did not share needles.  
The veteran also stated that he later "met up with the 
person he used drugs with and he told him he had tested 
negative for hepatitis C."  

The veteran reported that his concern was that he had a 
"cyst" electively removed in 1972 during service while 
aboard the ship USS Enterprise by someone he discovered was a 
corpsman and felt that this is where he probably had 
contracted hepatitis.  The examiner noted that there was no 
history of sexual or household exposure to persons with 
hepatitis.  A tattoo was placed on his right shoulder in 
1974.  His other medical history included appendectomy at age 
11, hypertension for which he had been treated for 10 years, 
kidney stones at age 16, with a last episode four years 
earlier, asymptomatic gallstones, and a history of an ulcer 
at age 16.  More recently, the veteran had a history of low 
back pain for which he took Advil.  His current symptoms 
associated with hepatitis C included fatigue.  

The examiner noted that there was no evidence to determine 
the onset of hepatitis prior to the time in which the veteran 
had elevated liver function tests, with a confirmed diagnosis 
in January 1997.  Hepatitis B was confirmed in September 2004 
with a negative antibody consistent with full recovery.  The 
examiner noted that there was no record of left arm surgery 
in the veteran's file, but that in a December 1972 report of 
medical examination associated with separation, there is a 
notation of a "2 abscess removal LA."  Although the surgery 
was not specifically noted earlier, the examiner concluded 
that it was more likely than not to have taken place.  It was 
not more likely than not, however, that the veteran acquired 
hepatitis C from that procedure.  The examiner noted that 
such procedure was elective and performed under normal 
conditions where transmission of hepatitis should not have 
occurred.  There were also other risk factors that clearly 
were strongly associated with hepatitis that were much more 
likely in the veteran's case.  

Turning first to the veteran's initial claim that he incurred 
hepatitis C as a result of drug use in service, as a 
threshold matter, the law and regulations provide that a 
disease incurred during active service will not be considered 
as incurred in the line of duty if the particular disease was 
a result of willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
Thus, in this respect, if the record supports that the 
veteran's hepatitis was incurred as result of drug abuse, the 
veteran's claim of service connection for hepatitis C must be 
necessarily denied.  

Alternatively, in view of the fact that the veteran has also 
advanced another theory by which he contracted hepatitis C, 
the Board notes that the record does not support that he 
contracted hepatitis C by virtue of a surgical procedure in 
service wherein a cyst was removed.  As noted above, there is 
an indication in the record in the separation examination 
report that the veteran underwent a removal of a cyst that 
resulted in some scarring.  The examiner concluded in the 
2004 VA examination that it was more likely than not that he 
in fact, had undergone such surgery, despite the absence of 
records associated with that procedure.  The examiner also 
noted that it was not more likely that not that the veteran 
had acquired hepatitis C as a result of that surgical 
procedure.  Given the other risk factors associated with 
hepatitis, the examiner noted that it was much more likely 
that his disability was attributable to a factor other than 
the inservice removal of a cyst.  

Under these facts, there is not an approximate balance of 
positive and negative evidence regarding the veteran's claim 
of service connection for hepatitis C.  Therefore, the 
benefit of the doubt may not be given to the veteran.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  His statements have been acknowledged, 
but the competent evidence of record weighs against an award 
of service connection for hepatitis C.  Even if he did not 
abuse IV drugs in service, and the stories are not clear as 
to what occurred in service in this regard, the competent 
evidence of record still does not point to a relationship 
between his current hepatitis C and his period of service.  
The examiner specifically reported at the time of the 2004 VA 
examination that it was not more likely than not that the 
development of the veteran's hepatitis C was attributable to 
his reported removal of a cyst in service; rather, that 
clearly other risk factors typically associated with 
hepatitis C were much more likely the factors involved in the 
development of his disability manifested by hepatitis C.  

Thus, there is no basis for reasonable doubt in this case, 
and the veteran's claim of service connection must be denied.  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


